DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination and Amendment filed March 10, 2022.
Claims 10, 12 and 14 have been amended and claims 1-9, 11 and 19-23 have been cancelled.  Claims 10 and 12-18 are pending and have been examined.
By the amendment to the specification, each instance of “screen plate” that had been changed to “carrying plate” has now been returned to “screen plate”  and each instance of the term “mesh” that had been changed to “opening” has now been returned to “mesh.”   In view of the amendments, the new matter objection to the specification is withdrawn as moot.  However, the specification remains objected to because two marked up versions of the specification were filed.  Please see the objection below.
In view of the amendments to claims 10 and 12, the previous claim objections are withdrawn as moot. 
In view of the amendments to claims 10, 12 and 14, the previous Section 112 rejections are withdrawn as moot.

Specification
The disclosure is objected to because of the following informalities: Two marked-up copies of the specification were provided with the amendment, one of which was identified as a “clean version,” but included strike-outs and underlines.  Thus, an accompanying clean version (without markings) was not provided.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan China Star Optoelectronics Technology Co., Ltd., CN 105398181A (hereafter CSOT) (discussed with reference to the machine translation provided by Applicant), in view of Slikkerveer, US 2006/0098153 (hereafter Slikkerveer).    

Regarding claim 10, CSOT teaches a film coating method that includes providing a film coating apparatus for coating a thin film on a substrate (laminating glue 20 described as an adhesive tape (i.e., a film) and illustrated by the apparatus of Fig. 1 as a film being coated onto glass substrate 10 (see description at page 1, page 4 third paragraph to fifth paragraph and last three paragraphs of page 5 through fourth paragraph of page 6). The examiner notes the subjective nature of the term “thin” film and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.
At Fig. 1, CSOT teaches a substrate fixing device (fixing jig 100) having an arched surface (fixing table 110 with convex curved surface) for fixing the substrate (glass substrate 10 fixed on curved surface using vacuum pipes 120 that extend through convex surface) (page 6, first four paragraphs); and
a thin film bearing device (adhesive tape bearing fixture 200; see comment above regarding subjective term “thin”) having a bearing surface opposite to the arched surface (see Fig. 1 illustrating adhesive 20 being held on surface of platform 210 arranged opposite the convex surface of table 110), and wherein the thin film is detachably disposed on the bearing surface (the jig 200 includes suction pipes 220 for holding the adhesive tape 20 and is configured to allow the tape 20 to detach from the 
CSOT teaches a press roll, roller 320, in Fig. 1 and page 6, fourth paragraph that is located on the same side of the device as the tape bearing fixture 200 and thus opposite the substrate fixing jig 100.  The press roll (roller 320) of CSOT is located at a side of the thin film away from the substrate fixing device (see location of roller 320 in Fig. 1 pressing on the tape 20 at a surface of the tape that faces away from the substrate fixing jig 100) and movable towards the substrate (10) and configured to roll from one end of the thin film (the adhesive tape 20) to an other end (at page 6, fourth paragraph, CSOT discloses the roller 320 is attached to a pneumatic rod 310 that provides pressure to the roller 320, the roller in turn presses the bonding adhesive 20 to the curved substrate, the jig 100 being movable so that the roller rolls from one end of the tape 20 to another end of the tape (see also page 7, penultimate paragraph)).   
CSOT also teaches the following:
fixing the substrate on the arched surface of a substrate fixing device (Fig. 1; glass substrate 10 fixed onto jig 100 at an arched surface thereof (page 6, second paragraph and page 7, second paragraph); 
placing the thin film on the bearing surface of the thin film bearing device (Fig. 1; adhesive tape 20 (i.e., thin film) shown placed on platform 210 of tape bearing fixture 200 (i.e., thin film bearing device)(page 6, third paragraph and page 7, third paragraph); 
controlling the press roll to press the thin film towards the arched surface and to roll from one end of the thin film to the other end, so that a portion of the thin film opposite to the press roll is coated to the substrate (Fig. 1; adhesive tape 20 shown 
CSOT is silent as to a convexity d of the arched surface and a thickness a of the substrate satisfying an equation: d < 2a.  
Slikkerveer teaches a method of manufacturing curved flat panel display devices that further includes bonding at least a first film to the surface of a second film so that the films are held in a curved shape due to the adhesion between the films (Abstract). In an embodiment of Slikkerveer, a film is pre-tensioned, followed by lamination with another film, the release of the pretension force providing a desired curve in the laminated product (paras [0007]-[0011]).  The pre-tensioning may be provided by placing one film on a mold to result in a bent shape, followed by application of the second film (para [0033]).  Slikkerveer teaches the resulting curved laminate will spring back a little after removal from the mold (paras [0022] and [0033]).  Slikkerveer also teaches providing a film of selected thickness to shift a plane of essentially zero tensile or compressive stress of a display device upon bending such device to a desired plane (para [0013]).  Referencing Figs. 2a-2de, Slikkerveer teaches that the spring-back effect is due to the stiffness of the films forming the laminate and the amount of spring-back dominantly depends on the thickness and the Young’s modulus of the inherent films (para [0022] and see Figs. 2d and 2e illustrating a relationship of substrate 12 thickness versus bending convexity in a relationship falling within the claimed relationship). Thus, Slikkerveer teaches both film thickness and Young’s modulus of a film, as well as a curvature of a mold are result effective variables to be considered when bonding films In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of CSOT in view of the teachings of Slikkerveer to design a curvature of the substrate fixing device based, at least in part, upon the thickness of the substrate being held by such substrate during coating with a film, including the relationship recited in claim 10, in order to advantageously result in a desired curvature of the final product after spring-back, as taught by Slikkerveer. 
Regarding the new recitation of wherein the method improves a shrinkage of the thin film and an adhesion of the thin film to the substrate,  the determination of whether a “wherein” clause is a limitation in a claim depends on whether such clause gives meaning and purpose to the manipulative steps. MPEP 2111.04.  A “whereby” or “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2111.04 (and see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  In this instance, the recitation that the “method improves” both a “shrinkage of the thin film” and “adhesion of the thin film to the substrate” is a subjective statement of result directed to the method generally, providing no further limitation to any of the process steps.  Therefore, the newly recited “wherein” clause is not given any patentable weight.  

Regarding claim 13, at Fig. 1, CSOT teaches an adsorption structure for adsorbing the tape 20 (i.e., thin film) in the form of a plurality of vacuum pipes 220 (page 6, fourth paragraph and page 7, sixth paragraph).

Regarding claim 17, CSOT teaches a driving device in the form of pneumatic rod 310 (page 6, fourth paragraph) attached to the roller 320 that rolls and presses the tape 20 against the arched surface of the substrate 10, the rod 310 being raised and then lowered with lateral movement of the jig 100 in order to maintain continuous pressure of the roller 320 on the tape 20 (page 7, seventh paragraph).  

Claims 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT in view of Slikkerveer as applied to claims 10 and 13, and further in view of Fujifilm Corp., JP2007058943A (hereafter Fujifilm) and discussed with reference to the machine translation thereof.

Regarding claims 12 and 14, CSOT teaches the use of a plurality of suction pipes for holding both the substrate and the thin film (see Fig. 1 and page 6).  However, CSOT is silent as to providing a screen plate having a mesh located between the adhesive tape bearing surface and the tape (i.e., thin film) with the press roll located at a side of the screen plate away from the thin film so that the press roll presses and rolls the screen plate and the tape (thin film) against the arched surface in order to coat the film on the substrate.  
  plate), the screen described as being a flexible mesh-like sheet having a large number of micropores (para [0031] and [0010]).  As illustrated in Figs. 5A and B, the screen plate of Fujifilm is located between the film 15a and the suction plate 33 (bearing surface), the press roll 40 pressing against both the screen 36 and film 15a to coat the film onto the substrate 21 (para [0040]).  The roller 40 is described as pressing the film 15a from one end to the other (para [0040]).  Fujifilm teaches the film is vacuum-adsorbed on the screen, the screen is pushed upward by the roller and one end of the sheet is applied while applying constant pressure to the sheet (para [0010]).  Fujifilm teaches that its process and apparatus provides a constant pressure so that air bubbles do not enter between the adhesive layer located on the substrate and the film 15a (para [0040]). It is noted that CSOT is also concerned with reducing bubbles (see last paragraph of page 4). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT/Slikkerveer to include the screen feature of Fujifilm for the benefits taught in Fujifilm including the application of a constant pressure to the film during lamination, the constant pressure by the roller on the screen resulting in air bubble exclusion.

Regarding claim 18, CSOT is silent as to a feature of a rotating shaft having a first rotational position for making the arched holding surface of the substrate fixing device rotate to face towards the thin film bearing device and a second rotational position for rotating the arched surface face away from the thin film bearing device. 
As discussed above, Fujifilm teaches a laminating device and method for accurately laminating a film 15a onto a glass substrate 21 (Fig. 5A and B; paras [0027]-[0029] and [0036]-[0041]).  To provide improved accuracy, upper substrate holding suction plate and lower film holding suction plate are preferably positioned so that first and second marks on the plates are matched based on a captured image (paras [0010]-[0011]).  After aligning the upper and lower plates, a roller is used to press the film upwardly onto the substrate located on the upper plate (para [0010]).  Movement between the plates is made possible in part by a hinge portion 45 (i.e., rotating shaft) for rotatably holding the upper suction plate 33 (Fig. 3 and para [0033]).  Fig. 3A illustrates a position for holding the substrate suction plate 33 facing away from the film suction plate 31 and Fig. 3B illustrates another position for holding the substrate suction plate 33 facing towards the film suction plate 31.  The hinge feature allows for positioning of the substrate 21 onto suction plate 33 and film 15a onto suction plate 31 when the apparatus is in the rotational position illustrated in Fig. 3A wherein both plates are oriented horizontally and spaced from one another  (paras [0036]-[0037]).  Following rotation, a facing arrangement illustrated in Fig. 3B (para [0038]) then allows for fine tuning of alignment between the substrate and the film (para [0038]-[0039] and the roller 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of CSOT/Slikkerveer to include the hinge feature, camera and other alignment features taught in Fujifilm for the advantage taught in Fujifilm of improved accuracy when laminating a film onto a glass substrate.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT/Slikkerveer as applied to claims 10 and 13 and further in view of  Aoki et al., US 2011/0141448 (hereafter Aoki).

Regarding claims 15 and 16, CSOT teaches using a plurality of vacuum suction pipes to hold the tape 20 (i.e., thin film) and the substrate 10 (see Fig. 1 vacuum suction pipes 220 (for the tape) and 120 (for the substrate)(disclosed at page 6).  However, CSOT is silent as to the use of adsorption pads located on bearing surfaces that are in communication with the suction pipes.
Aoki is directed to methods of holding and moving substrates, such as glass plates, by vacuum adsorption (paras [0003]-[0006]).  With reference to Fig. 5, a substrate holder of Aoki includes a plurality of adsorption pads 92 located on a substrate tray 90 (i.e., bearing surface) upon which a substrate P is held (Figs. 4 and 5, paras [0085]-[0091]).  The plurality of pads communicate with a plurality of piping members located in support sections 91 wherein gas is suctioned through the pads 93 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT/Slikkerveer to include adsorption pads according to Aoki for the predictable advantage of providing a  location at which suction is drawn for holding a substrate or film in place and further, for the advantage of providing a support surface for the substrate or film from below by moving the pads upwardly via the cooperating air cylinders and guide members taught by Aoki.

Response to Arguments
Applicant's arguments in the Remarks of March 10, 2022 have been carefully considered but they are not persuasive.
Regarding the arguments at page 6 of the Remarks concerning the new claim language in method claim 10 directed to improved film shrinkage and adhesion, please see the rejection of claim 10 above wherein the examiner found the newly recited “wherein” clause should not be given patentable weight.  It is also noted that the argument distinguishing Slikkerveer as being limited to pre-tensioning to result in a curved flat panel display is not commensurate with the claims that do not limit the claimed process to the formation of either a curved or flat final product.  Finally, even if, for arguments sake, weight would be given to the recited claim 10 wherein clause, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. MPEP 2145 (II).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746